DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 11, 2021 has been entered.  Claims 1 and 15-19 are amended.  Claims 1-19 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,423,031.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the present application is anticipated by claim 15 of U.S. 10,423,031.  Regarding claim 1, the recitation “a portion of light from the plurality of light sources passes through wavelength conversion material in the wavelength conversion member without colliding with wavelength conversion material” is a purely functional recitation inherently achieved by the light passing through a wavelength conversion member.  Alternatively and additionally, Tsukahara teaches light passing through a wavelength conversion member without colliding with conversion material, and it would have been obvious to one of ordinary skill in the art at the time the invention was made to specify that a portion of the light not collide with wavelength conversion material in order to produce the desire white light emission pattern.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 10-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukahara (US 2010/0238648) in view of Oh.  
Regarding claim 1, Tsukahara discloses a light source device comprising: a substrate 15; a plurality of light sources 10 disposed on the substrate; a wavelength conversion member 20 disposed to face the plurality of light sources, a portion of light from the plurality of light sources passes through wavelength conversion material in the wavelength conversion member without colliding with wavelength conversion material (see Figure 20; a portion of light necessarily travels through without colliding and paragraph [0030] specifically teaches that some of the blue excitation light from light sources 10 is not converted by the phosphor material in order to mix with the converted light to emit white light); and a diffusion member 54 disposed between the wavelength conversion member and the plurality of light sources and configured to uniformize distribution of traveling direction angle of incident light (see at least Figure 20 and paragraphs [0024]-[0054]).
Tsukahara does not specifically teach that the wavelength conversion material comprise a plurality of quantum dots having a diameter of about 1 nm to 100 nm.  However wavelength conversion members comprising quantum dots in the claimed diameter range are common in the art and taught in Oh (see Oh, at least paragraphs [0065]-[0067]).  Accordingly it would have been obvious to one of ordinary skill in the art at the time the invention was made to specify that the wavelength conversion member in Tsukahara comprise quantum dots of the recited diameter as taught by Oh in order to provide well-known conversion means having improved light efficiency characteristics for a brighter and more efficient device, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05).
Regarding claim 2, the diffusion member 54 in Tsukahara is a diffuser with a shaped surface (see at least Figure 20 and paragraph [0053]).
Regarding claim 4, each of the light sources 10 in Tsukahara has a light emitting element chip and a sealant configured to seal the light emitting chip on the substrate (see at least Figure 2).
Regarding claim 5, the sealant in Tsukahara is formed into a dome lens and a following condition is satisfied, 0.65≤h/r≤1 where h is a height of the dome lens and r is a radius of the dome lens (see at least Figure 2; values are equal thus h/r is 1).  
Regarding claim 10, the plurality of light sources 10 in Tsukahara are two-dimensionally arranged on the substrate (see at least Figure 1 and paragraph [0028]).  
Regarding claim 11, the plurality of light sources 10 in Tsukahara are placed under individual light emission control for every one light source or every two or more light sources (see at least Figures 2 and 20; each light source 10 is under individual dome lens and/or optics for controlling light emission).  
Regarding claim 12, each of the plurality of light sources 10 in Tsukahara includes  light emitting element configured of an LED (see at least Figure 2 and paragraph [0028]).
Regarding claim 13, 
Regarding claim 14, each of the plurality of light sources 10 in Tsukahara is configured to emit blue light and the wavelength conversion member is configured to convert part of the emitted blue light into yellow light (see at least paragraph [0013]).  
Regarding clam 15, Tsukahara discloses a display unit provided with a light source device configured to emit illumination light and a display section configured to display an image based on the illumination light from the light source device, the light source device comprising: a substrate 15; a plurality of light sources 10 disposed on the substrate; a wavelength conversion member 20 disposed to face the plurality of light sources a portion of light from the plurality of light sources passes through wavelength conversion material in the wavelength conversion member without colliding with wavelength conversion material (see Figure 20; a portion of light necessarily travels through without colliding and paragraph [0030] specifically teaches that some of the blue excitation light from light sources 10 is not converted by the phosphor material in order to mix with the converted light to emit white light); and a diffusion member 54 disposed between the wavelength conversion member and the plurality of light sources and configured to uniformize distribution of traveling direction angle of incident light (see at least Figures 20 and 24 and paragraphs [0024]-[0054]).
Tsukahara does not specifically teach that the wavelength conversion material comprise a plurality of quantum dots having a diameter of about 1 nm to 100 nm.  However wavelength conversion members comprising quantum dots in the claimed diameter range are common in the art and taught in Oh (see Oh, at least paragraphs [0065]-[0067]).  Accordingly it would have been obvious to one of ordinary skill in the art at the time the invention was made to specify that the wavelength conversion member 
Regarding claim 17, each light source in Tsukahara further comprises a sealing member but not specifically teach that it be formed substantially flat.  However substantially flat sealing members are well-known in the art (Official Notice), and it would have been obvious to one of ordinary skill in the art at the time the invention was made to specify that the sealing member be substantially flat in order to provide a wider, less concentrated beam pattern to prevent bright spots, and since it has been held that changing the form or shape of prior art parts does not make the claimed invention patentable over said prior art (MPEP 2144.04(IV)(B)).
Regarding claim 18, each of the light sources 10 in Tsukahara further comprises a sealing member being formed in a dome lens shape by sealant (see at least Figure 2).
Regarding claim 19, a height h and a radius r of the dome lens shape in Tsukahara preferably satisfies the 0.65≤h/r≤1 (this is not positively claimed, Examiner however notes at least Figure 2; values are equal thus h/r is 1).




Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tsukahara (US 2010/0238648) and Oh (US 2014/0029239), and further in view of Roberts et al (US 2009/0231835).
Regarding claim 3, Tsukahara does not explicitly teach that the shaped surface of the diffusion member 54 comprise optical elements arranged two-dimensionally on a surface thereof, each optical element having a predetermined shape.  However the formation of optical elements arranged two-dimensionally on diffusion members is common in the art and specifically taught in Roberts (see Roberts, at least Figures 6A-6B and paragraphs [0047]-[0048]).  Accordingly it would have been obvious to one of ordinary skill in the art at the time the invention was made to specify that the shaped surface of diffusion member 54 in Tsukahara comprise optical elements arranged two-dimensionally as taught by Roberts in order to provide a refractive diffuser with uniform light distribution and reduced light loss.
Claims 6-7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukahara (US 2010/0238648) and Oh (US 2014/0029239), and further in view of Shim et al (US 2007/0097708).
Regarding claims 6-7, Tsukahara generally teaches at least a first sheet 11 and a second sheet 52 disposed between the wavelength conversion member 20 and the diffusion member 54, but does not specifically teach that the sheets be prism sheets having a plurality of first prisms extending in a first direction on the first sheet and a plurality of second prisms on the second sheet orthogonal to the first direction. However the use of first and second prism sheets with a plurality of prisms on each sheet extending orthogonal to each other is common in the art and specifically taught in Shim 
Regarding claim 16, Tsukahara generally teaches at least a first sheet 52 between the wavelength conversion member 20 and the light source 10, but does not specifically teach that the sheet be a prism sheet having a plurality of first prisms extending away from a first surface of the prism sheet.  However the use of prism sheets having a plurality of first prisms extending away from a first surface is common in the art and specifically taught in Shim (see Shim, at least Figure 1 and paragraphs [0010]-[0012]).  Accordingly it would have been obvious to one of ordinary skill in the art at the time the invention was made to specify that first sheet 52 in Tsukahara comprise a plurality of first prisms having a plurality of first prisms extending away from a first surface as taught by Shim so that the light passing through the sheet emerges perpendicular to the sheets to obtain uniform brightness distribution across the wavelength conversion member 20.   
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukahara (US 2010/0238648) and Oh (US 2014/0029239), and further in view of Smith-Gillepsie et al (US 2014/0036533).  
Regarding claims 8-9, Tsukahara discloses a reflective member 13 disposed in a region on the substrate, the region being different from a region provided with the plurality of light sources (see at least Figure 1 and paragraph [0027]), but Tsukahara 
 
Response to Arguments
Applicant’s arguments filed February 11, 2021 with respect to the rejections in the previous Office Action have been considered but are moot based on the new grounds of rejection set forth above, said new grounds being necessitated by Applicant’s amendment.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082.  The examiner can normally be reached on Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN P GRAMLING/Primary Examiner, Art Unit 2875